Robinson, J.
(dissenting). On December 2, 1915, R. O. Kittel and *99Florence, his wife, made to the First National Bank of Casselton a mortgage on seven lots in Casselton to secure $6j000, with interest at 8 per cent, according to one promissory note. Also, to secure any and all advances made to or on behalf of the mortgagors by the mortgagee; also, to secure any other present and future indebtedness of said mortgagors to the mortgagee. A few hours after the making of the mortgage R. C. Kittle and his brother made, with five directors of the bank, a written contract — exhibit 100. The contract' recites that performance of its conditions by the Kittel brothers is secured by a lot of stocks and bonds and a mortgage made by R. C. Kittel and his wife for $6,000. On January 1, 1916, the directors who signed the contract individually, signed and served a notice of rescission and cancelation on the Kittel brothers. The notice, if tine, shows that the contract was obtained by gross fraud. In November, 1916, Richard Kittel having first conveyed the seven lots to his wife, she commenced this action to cancel the mortgage because of the rescission. The bank commenced an action to foreclose the mortgage. The two actions were properly consolidated for trial as one action, and in each a judgment was entered in favor of the bank.
The findings of fact and conclusions of law cover twenty-five pages; the testimony, five hundred pages. The memorandum of the trial judge giving the reasons for his decision appears quite conclusive, and in it he cites forty decisions. Any attempt to recite or state the evidence would be of no avail. It is known to the parties and their attorneys, and strangers care nothing for it.
The basis of the complaint by Florence Kittel is that the mortgage was made only as security for the performance of the contract which the directors repudiated, and that after the delivery of the mortgage it was altered by inserting words and figures to make it appear as security for the promissory note of $6,000. Now the mortgage is in due and proper form. It shows no interlineations, erasures, alterations, or marks of suspicion. It makes no reference to the contract in question. It is made to secure $6,000 and interest according to one promissory note. The signatures of Richard Kittel and Florence Kittel are in a clear businesslike handwriting. The acknowledgment is by W. F. Kit-tel, a notary public. The plaintiff signed the mortgage for the use and benefit of her husband, and on such representations as he made to her. *100She did not sign at tbe request of tbe defendants or on any representation made by them. Indeed, she never exchanged a word with any of them in regard to the mortgage. It was made to secure $6,000 promissory noté given in renewal of a $5,000 note, and interest at 8 per cent. The note was long past due, and it was made by Richard Kittel to the bank, and Kittel bad repeatedly promised to secure' tbe same. When the mortgage was made, Kittel had just been forced to resign as president and director of the hank. Tie had confessed to defalcations of $75,000, but the correct amount was $240,000. Now, it seems by this action that Mr. Kittel and his wife are well disposed to defeat the mortgage security and thereby add to tbe defalcations $6,000, and interest. As a result of the Kittel defalcations the bank went into the hands of a receiver, and, to redeem it, the directors had to pay $240,000. Such being the facts, it seems a little nervy to ask a court of justice to set aside the mortgage. The judgment is so clearly just and right it needs no support from any elaboration or argument.